Title: To James Madison from Philip Mazzei, 28 December 1803 (Abstract)
From: Mazzei, Philip
To: Madison, James


28 December 1803, Pisa. Writes after a long silence to congratulate JM not only on his being alive, concerning which Mazzei had fears, but also on his successful cooperation with the president to rescue Mazzei’s beloved adopted country from the disgrace toward which it inclined. Is also thankful that he did not learn of the implementation of the excise law in the individual states until after its abolition. Is still irritated when he thinks of it. This pusillanimous submission on the part of the states makes him doubt the certainty of an asylum where posterity may escape oppression. Hopes JM can put his fears to rest.
Has written much to the president, especially regarding U.S. consulates, which need to be placed on a better footing. Asks JM to transmit the following views, which he has not mentioned to Jefferson. Hears that the U.S. government cares so little for the correspondence of its consuls as not even to acknowledge having received their letters. Although the consuls’ sphere of activity is restricted to matters concerning merchants and seamen of their own nations in particular ports, it is useful for them to enjoy a certain consideration, which gives weight to their requests. When it becomes known (and everything does) that a consul does not receive letters from his government, he is thought very little of, and it is a short step from little notice to contempt. Furthermore, any man who will tolerate such treatment is capable of many mean actions. When Mazzei was agent of the king of Poland at the French court, while Jefferson was U.S. minister there, he offered to resign when two months passed without his receiving any letters from the king. In spite of assurances from the king’s former secretary, Mazzei did not abandon the idea until he learned that the post office had made a mistake. Could never again have been satisfied with himself if the situation had not been explained.
The ship that brings this also carries some things for Monticello’s gardens, about which JM may learn from Jefferson. If he wants some and notifies Mazzei in time, JM can have his share next year.

Has heard nothing of the 161 copies of his Recherches historiques et politiques, 103 bound in calf and 58 rough-bound. Lost 1,500 copies with most of his furniture and the other things he left in Paris when he went to Warsaw in 1791. Asks JM to send him any unsold copies, as he has no more.
Ships come to Leghorn from several U.S. ports, most frequently from Baltimore. Is very surprised, therefore, at not having had answers to any of his letters to the president after that of 6 Dec. 1800, which was acknowledged in a 17 Mar. 1801 letter from Jefferson that arrived from Milan with one of 9 [29] Apr. 1800 in early April 1802, just before Mazzei departed for St. Petersburg. In a 30 July 1801 letter he sent Jefferson an uncorrected printing of his translation of Jefferson’s address delivered on his assumption of the presidency. On 15 Nov. 1801 Mazzei sent a copy of the corrected second edition. On 15 Feb. 1803 he sent Jefferson two volumes of a Tableau historique et statistique de l’Empire de Russie, brought from St. Petersburg, and added copies of his two pamphlets, which he now also encloses for JM as a souvenir of his love and esteem.
Knowing Mazzei has been in Russia, JM will probably not mind his speaking of current conditions there. The emperor has an excellent heart and above-average talents. Those he most trusts are Prince Adam Jerzy Czartoryski, Nikolai Novosiltsov, and Count Paul Stroganov, who are all good-hearted and so talented, wise, and knowledgeable that the least of them could stand anywhere with men of the first rank. The youngest is the same age as the emperor, and among all of them the difference in age is less than five years. When they are together the love and respect they feel for one another is obvious even to strangers. The emperor’s mother and wife share the emperor’s feelings about these young men; such agreement is always good even though the ladies have nothing to do with state affairs. To these four young men is due the excellent and surprising change in the system of government carried out last year. Mazzei has been friends with Czartoryski since 1787, when he introduced the seventeen-year-old to the duc de La Rochefoucauld, Marmontel, Condorcet, and other men of great talent in Paris, where Czartoryski was considered a prodigy. Mazzei came to know the other young men through him. Presented to the prince his own translation of Jefferson’s inaugural address, the Leiden Gazette’s French translation of Jefferson’s 4 [8] Dec. 1801 address to Congress, and his translation of a part of a 30 Dec. 1801 letter to him from Philadelphia, which he copies here for JM, not having the original:




You can have no idea of the progress of republican principles. All is done smoothly and unanimously in both houses. The Tories are generally either converted or rendered mute by reason or by prudence.
All of the superfluous expenditures that steered the helm toward monarchy are being rapidly done away with, and the fundamental principles of 1775 thrive again. There is every indication that we will enjoy the effects of good laws, administered with equal justice, without exclusive privileges or proscription, except for infamous conduct.
Our country will be an asylum for the oppressed, who will not have to wait fourteen years to qualify, and we have found the way to manage our affairs well without a sedition act. The appointments made by Adams to the district courts will necessarily fall through, the taxes on the press and other imposts will be dropped, the seventy-four are suppressed, and every encouragement will be given to naturalization, to commerce, to industry, and to morality. You would be surprised at the changes that have taken place since you left us. Those who had wanted to burn the Jacobins now confess that the present government recognizes the true interests of our country better than that which preceded it.




Czartoryski read these documents to Novosiltsov and Stroganov, adding that the letter showed how much good could be accomplished by a lone man endowed with goodness of heart and clarity of mind.
When Mazzei left St. Petersburg on 4 Sept. 1802, these young men planned to wait a year before putting their changes into effect, since it would be necessary to prepare well in order to destroy a system whose vices allowed many people, grown powerful in the atmosphere of disorder, to live on a grand scale. Czartoryski would not accept an active role notwithstanding all Mazzei’s arguments, made on behalf of the prince’s father as well as himself. Czartoryski is a young Pole who fought against the Russians in 1792 at the head of a cavalry regiment he had outfitted himself. In order not to give ground for envy, he wishes little to be said of his great friendship with the emperor. His only fault is that he is overly circumspect.
Hopes these details, which are fitter for passing the time in conversation than for a letter crossing the Atlantic, will not displease JM. Believes one can often learn the real character of men better from small things than from large, and these matters have to do with persons who can greatly influence the government of a vast empire with which the U.S. may have very important relations.
A month after Mazzei left St. Petersburg, the Hamburg gazette reported that Czartoryski had accepted an appointment as assistant minister of the Department of Foreign Affairs. Refused to believe it until his old friend Melzi, vice president of the Italian Republic, provided proof that removed his doubts. Believes that the risk involved in executing the plan immediately must have been less than in delaying. Saw that Novosiltsov, although kept busy in the post of personal secretary to the emperor, had nevertheless taken on another responsibility as head of a department; that Count Victor Kochubei, another young man in on the secret, who was aide to the vice-chancellor in the Department of Foreign Affairs, had moved to a different post, as that in foreign affairs suited Czartoryski better than any other; that the vice-chancellor, good-hearted but mentally impoverished, had been dismissed and rewarded with pompous titles; that old Vorontsov, a man of merit and great talents who had long been retired, of whom Czartoryski spoke with veneration, had succeeded him (with the reestablished title of chancellor); that the title of aide, which had been held by Kochubei, had been changed to assistant minister, etc. Surmised, therefore, that Czartoryski took an active part because all his friends (including the emperor) had made him feel that to remain inactive would be like deserting; that he had refused the post of chancellor (the highest office after that of the emperor) through circumspection, a decision which his friends would not have opposed since he could later have succeeded Vorontsov without encountering public opposition; that the titles of vice-chancellor and aide were changed to honor Vorontsov and Czartoryski. Mazzei wrote to Czartoryski asking whether his assumptions were incorrect. Of all the languages Czartoryski knows, he answered in the one he knows least. Quotes the first part of the letter with Czartoryski’s mistakes: “I have received several of your letters from Milano, Genoa, and Pisa, and I thank you much for them. There is a great deal of truth in the explication you give to the changes which have taken place hier, and to the reasons that I have induced me to conduct myself as I have done.… I write you in this our language to disappoint every curiosity.”
Asks JM to remember, if his story seems long, that he has had to make up for many years’ silence. Asks in a postscript who the seventy-four were who were mentioned in the 30 Dec. 1801 letter from Philadelphia as having been suppressed, as neither Major Barnes nor any other American can explain it to him.
 

   
   RC (DLC); extract (DLC: Jefferson Papers). RC 4 pp.; in Italian; translated for the editors by Louisa Parker Mattozzi. Another translation is printed in Margherita Marchione, ed., Philip Mazzei: Selected Writings and Correspondence (3 vols.; Prato, Italy, 1983), 3:306–11, where the date of the letter referred to in the postscript is erroneously given as 30 Oct. 1801.



   
   Mazzei had apparently not written to JM since 1788, when he sent copies of his Recherches historiques et politiques sur les États-Unis … for JM to distribute for sale. In 1800 he was informed of the death of “Mr. James Madison of Virginia” (ibid., 2:8–11, 3:239; JM to Edmund Randolph, 11 Aug. 1788, JM to Mazzei, 8 Oct. and 10 Dec. 1788 [PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 11:227–28, 278–79, 388–89]).



   
   For the federal excise of 1792, or “Whiskey Tax,” which was repealed in 1802, see U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:267–71.



   
   See Mazzei to Jefferson, 15 Nov. 1801 and 10 Apr. 1802 (translations printed in Marchione, Philip Mazzei: Selected Writings, 3:254–55, 258–60).



   
   Mazzei was Paris agent for the elected king of Poland, Stanislaw II Augustus Poniatowski, from 1788 to 1791 (ibid., 2:3).



   
   In a letter of the same date to Jefferson, Mazzei stated that he was sending various plants, root and stem cuttings, and apricot, peach, and plum stones (ibid., 3:311).



   
   For Mazzei to Jefferson, 6 Dec. 1800, and Jefferson to Mazzei, 29 Apr. 1800 and 17 Mar. 1801, see ibid., 3:239–42, 236–37, 245–46.



   
   For the draft of Mazzei to Jefferson, 30 July 1801, see ibid., 3:248–49.



   
   Mazzei probably sent Jefferson a copy of Heinrich Friedrich von Storch’s Tableau historique et statistique de l’Empire de Russie à la fin du dix-huitième siècle (2 vols.; Basel, 1801), a translation of Historisch-statistisches Gemälde des russischen Reiches am Ende des achtzehnten Jahrhunderts.



   
   Mazzei’s pamphlets were Riflessioni sulla natura della moneta e del Cambio … (Pisa, 1803) and Riflessioni su i mali provenienti dalla questua e su i mezzi di evitargli (Pisa, 1799). The first, Reflections on the Nature of Money and Exchange, originally printed in 1792, argued against paper money as inflationary; the second, Reflections on the Evils of Beggary and the Means of Avoiding Them, dealt with the evils of both begging and government support of the poor and suggested better methods of assistance (Sowerby, Catalogue of Jefferson’s Library, 3:170). For translations of the pamphlets, see Marchione, Philip Mazzei: Selected Writings, 3:273–90, 217–34).



   
   Polish prince Adam Jerzy Czartoryski, Nikolai Nikolayevich Novosiltsov, Count Paul Stroganov, and Emperor Alexander I had been planning changes in the Russian system of government since 1797. Czartoryski, Novosiltsov, and Stroganov, together with Count Victor Pavlovich Kochubei, were Alexander’s “Secret Committee” of advisers after he came to power in 1801 (Palmer, Alexander I, pp. 23, 33, 34, 52–53).



   
   Foreign minister Count Nikita Petrovich Panin had retired to his estates in October 1801 and his duties had been assumed by Kochubei. In the reorganization of the Russian government ordered by Alexander I in September 1802, Kochubei was named minister of the interior with Paul Stroganov as his deputy. Aleksandr Romanovich Vorontsov was named foreign minister and state chancellor with Czartoryski as his deputy (ibid., pp. 64, 69–70).


